Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 11, 18 are independent.    File date is 9-30-2019.  

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.        Claims 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be disclosure for the claim limitation: “locking” a first set of layers in the hidden layers.  The term “lock” is not defined in the specification. 

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coull et al. (US Patent No. 20210073377) in view of Ray et al. (US PGPUB No. 20190206090).     	
 
Regarding Claims 1, 11, 18, Coull discloses a computer-based method for adapting a deep learning model to a local environment and a computer system for adapting a deep learning model to a local environment, the system comprising a processor configured to execute instructions that, when executed on the processor, cause the processor to perform operations and a computer program product for adapting a deep learning model to a local environment, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by one or more processors, to perform a method, the method, the computer system, and the system comprising:
a)  collecting training data; (Coull ¶ 012, ll 5-10: developing a cybersecurity detection model for executable malware includes collecting and curating a dataset of labeled malicious and benign executable files, then generating, via a deep learning system and based on the dataset, a model for determining the maliciousness of unlabeled samples)    
b)  training a common deep learning model using the collected training data; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers) and    
c)  customizing the deep learning model based on characteristics specific to one of a plurality of local devices utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) 

Furthermore, Coull discloses wherein for d): the plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment))

Coull does not explicitly disclose for d): deploying the customized deep learning model to one of the local devices. 
However, Ray discloses:
d)  deploying the customized deep learning model to the one of the local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for d): deploying the customized deep learning model to the one of the local devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 2, 13, Coull-Ray discloses the method of claim 1 and the system of claim 11, further comprising:
a)  selecting from the training data, a first set of data records for training a generic deep learning model; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and
b)  selecting from the training data, a second set of data records for the transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)  

Coull does not explicitly disclose for a): randomly selecting training data, and for b): randomly selecting training data. 
However, Ray discloses for a): randomly selecting training data, and for b): randomly selecting training data. (Ray ¶ 200, ll 11-15: neural network is trained using a training dataset; to start training process the initial weights may be chosen randomly or by pre-training using a deep belief network; (random section of data for training datasets))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for a): randomly selecting training data, and for b): randomly selecting training data as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 3, 14, Coull-Ray discloses the method of claim 2 and the system of claim 13, further comprising:
a)  training the generic deep learning model using the first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and    
b)  for each of a plurality of local devices, training a customized deep learning model using the second set of data records utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) 

Furthermore, Coull discloses wherein for c): the plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment))

Coull does not explicitly disclose for c): deploying one of the customized deep learning models to one of the local devices.
However, Ray discloses 
c)  deploying one of the customized deep learning models to each of local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for d): deploying the customized deep learning model to the one of the local devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)  

Regarding Claims 4, 15, Coull-Ray discloses the method of claim 2 and the system of claim 13, further comprising:
a)  training the common deep learning model using the first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and
c)  training a customized deep learning model using a plurality of the second set of records associated with the set of the local devices utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) 

Coull does not explicitly disclose for b): combining set of records associated with a set of local devices, and for d): deploying the customized deep learning model to each device.  
However, Ray discloses for d): deploying the customized deep learning model to each device in the set of local devices
b)  combining the second set of records associated with a set of local devices in the plurality of local devices; (Ray ¶ 207, ll 1-8: different nodes of distributed network have a complete instance of model and each node receives a different portion of data; results from the different nodes are then combined; require a technique of combining results and synchronizing the model parameters between each node) and 
d)  deploying the customized deep learning model to each device in the set of local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for b): combining set of records associated with a set of local devices, and for d): deploying the customized deep learning model to each device as taught by Ray. One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 5, 16, 20, Coull-Ray discloses the method of claim 2 and the system of claim 13 and the computer program product of claim 18, wherein the transfer learning comprises:
b)  training the machine learning model using the second set of data records; (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) and
d)  retraining the machine learning model using the first set of data records. (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers))    

Coull does not explicitly disclose for a): initializing a machine learning model having hidden layers, and for c): locking a first set of layers in the hidden layers. 
However, Ray discloses: 
a)  initializing a machine learning model having a plurality of hidden layers; and 
c)  locking a first set of layers in the plurality of hidden layers. (Ray ¶ 187, ll 1-11: deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers; deeper neural networks are generally more computationally intensive to train; the additional hidden layers of the network enable multistep pattern recognition)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for a): initializing a machine learning model having hidden layers, and for c): locking a first set of layers in the hidden layers as taught by Ray. One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)
    The Specification does not define the term “lock”. 

Regarding Claim 6, Coull-Ray discloses the method of claim 1, further comprising:
a)  identifying factors needed to tune the common deep learning model for the one of the plurality of local devices; and b) tagging data records in the training data with the identified factors; (Coull ¶ 003, ll 7-15: a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) and
c)  training the customized deep learning model based on the tagged data records utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)      

Regarding Claim 7, Coull-Ray discloses the method of claim 1, further comprising:
b)  equally sampling from each cluster to collect a first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers))    
c)  customizing the deep learning model based on characteristics of the first set of data records utilizing transfer learning; and d) training the common deep learning model using a second set of data records. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)   
  
Furthermore, Coull discloses for a): clustering the collected training data. (Coull ¶ 012, ll 5-10: developing a cybersecurity detection model for executable malware includes collecting and curating a dataset of labeled malicious and benign executable files, then generating, via a deep learning system and based on the dataset, a model for determining the maliciousness of unlabeled samples)

Coull does not explicitly disclose for a): a plurality of clusters. 
However, Ray discloses:
a)  a plurality of clusters. (Ray ¶ 369, ll 1-4: any one of the clusters 3114A-3114N of the processing cluster array 3112 can process data that will be written to any of the memory units 3124A-3124N)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for a): a plurality of clusters as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)

Regarding Claim 8, Coull-Ray discloses the method of claim 1. 
Coull does not explicitly disclose to categorize phenomena.
However, Ray discloses wherein further comprising applying the customized deep learning model at the local device to categorize phenomena. (Ray ¶ 175, ll 8-10: pattern recognition algorithms used to generate translated text or perform text to speech and/or speech recognition; (Specification in paragraph [0062] disclose phenomena to be: “optimize performance over a wide variety of phenomena, such as different vocal tones, accents, dialects, and speech patterns”; associated with vocal or voice attributes))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull to categorize phenomena as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 9, 17, 19, Coull-Ray discloses the method of claim 1 and the system of claim 11 and the computer program product of claim 18, wherein the customized deep learning model is trained across a hierarchy comprising: 
a)  a central common model trained on data from all devices in the plurality of devices; (Coull ¶ 018, ll 6-10: the sets of weights of the trainable layers of the neural network are provided, or “transferred,” to a second machine learning system that uses some or all of the sets of weights to generate a second machine learning model) and
c)  a device-based model trained on a data from one device in the plurality of devices. (Coull ¶ 018, ll 6-10: The sets of weights of the trainable layers of the neural network are provided, or “transferred,” to a second machine learning system that uses some or all of the sets of weights to generate a second machine learning model)    

Furthermore, Coull disclose for b): a first set of data from devices. (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)

Coull does not explicitly disclose for b): a location-based model trained on a set of data from devices. 
However, Ray discloses 
b)  a location-based model trained on a first set of data from devices in the plurality of devices within a location proximity. (Ray ¶ 302, ll 3-7: In some embodiments, an autonomous system 2600, including, but not limited to, an autonomous vehicle, is connected to one or more networks, such as a dedicated data center 2650 and a cloud connected server 2660; (locations: data center, cloud network environment))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for b): a location-based model trained on a first set of data from devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)

Regarding Claim 10, Coull-Ray discloses the method of claim 1, wherein: the training data is collected from the plurality of local devices; the deep learning model comprises a model previously trained on a generic large dataset, and further comprising customizing the previously trained model based at least in part on data collected from the one of the plurality of local devices. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)     

Regarding Claim 12, Coull-Ray discloses the system of claim 11, wherein the system comprises a data processing device in a network environment and wherein a plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment)) 
   
Coull does not explicitly disclose a cloud environment and local devices comprising edge devices.
However, Ray discloses wherein a cloud environment and local devices comprise edge devices. (Ray ¶ 272, ll 1-4: to deploy trained deep learning models on edge devices such as smartphones, cameras and drones, it is sometimes necessary to compress the models to a more compact representation; ¶ 321, ll 6-9: cloud server includes a data model and trained data set, and a bandwidth moderator to control the relative usage of the network bandwidth)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for a cloud environment and local devices comprising edge devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                   May 21, 2022Primary Examiner, Art Unit 2452